Bullard, J.,

delivered the opinion of the court.
The plaintiffs sue as syndics of Yard & Blois, to recover certain certificates of stock belonging to the insolvents, which had been by them deposited in pledge for a loan from the bank, which they allege has been paid, and they pray, that the bank may be condemned to surrender the stock, or pay the value of it.
The defendants answer, that the stock was pledged, not only to secure the payment of the note of the insolvents, for two thousand five hundred and twenty dollars, which it is admitted has been paid, but, further to secure the payment of any other note or obligation then due, or about to become due; and they allege, that Yard & Blois are indebted to them in the amount of two notes drawn by them to the order of T. H. Hearsey, and another note drawn by one Hervey and endorsed by the insolvents, all of which they allege, have • been • protested, and are due to the bank, and they pray judgment for the amount of said three notes, to be paid by Pre4erence ancl privilege, out of the proceeds of the stock,
The act of pledge which is under private signature, but passed before the cashier, sets forth, that “Yard & Blois having obtained a discount from the bank on their note, payable to the president, directors and company, for two thousand five hundred and twenty dollars, dated 17th April, 1834> payable sixty days after date, do pledge one hundred and forty shares of the capital stock of said bank belonging to them, on which forty dollars per share had been paid &c-> 10 remain and be held as security for the payment sa*4 promissory note, and for the payment of any other note or obligation which-may be now due or become due from us to *483said bank, as drawers or otherwise; and as security for the renewal of any part of said sum which may at any time be obtained by said Yard & Blois, from said bank on other-notes.”
As regards the ereditors of the pledgor, an act of pledge is not validbeyond the amount of the notes or debt specifically mentioned inlheact.
It is not shown, that the notes drawn to the order of Hearsey were the property of the hank. One of them was due and had been protested at the time the pledge was given, and no mention is made of it in the act of pledge, and it appears to us, it was not in the contemplation of the parties, that the pledge should extend to those notes. The plaintiffs represent all the creditors of Yard & Blois, and as relates to them we are of opinion the pledge is not valid beyond the amount of the note, specifically mentioned in the act, according to articles 3124 and 3125 of the Louisiana Code.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.